UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4824


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STERLING VERNARD GREEN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01322-TLW)


Submitted:    May 18, 2009                    Decided:   July 7, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a four-day trial, Sterling Vernard Green was

convicted by a jury of conspiracy to possess with the intent to

distribute and to distribute 50 grams or more of cocaine base,

in   violation     of      21   U.S.C.     §§ 841(a)(1),      841(b)(1)(A),           846

(2000), and possession with the intent to distribute 5 grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1).

The district court sentenced Green to concurrent terms of 252

months’    imprisonment.          On    appeal,    counsel   has     filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether    the   district       court    erred    in   denying     Green’s     Fed.    R.

Crim. P. 29 motion for judgment of acquittal.                       Green has also

filed a pro se supplemental brief.                Finding no error, we affirm.

            Rule 29 of the Federal Rules of Criminal Procedure

provides    that      a    district     court     must   enter      a    judgment      of

acquittal     where       the   evidence    is     insufficient         to   sustain    a

conviction.        Fed. R. Crim. P. 29(a).                We review a district

court’s denial of a Rule 29 motion for judgment of acquittal de

novo.      E.g.,    United      States     v.    Perkins,    470    F.3d      150,     160

(4th Cir. 2006).          “In conducting such review, we must uphold a

jury verdict if there is substantial evidence, viewed in the

light most favorable to the Government, to support it.”                                Id.

Substantial evidence is “evidence that a reasonable finder of

                                           2
fact    could          accept         as    adequate        and     sufficient       to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).        Further, both direct and circumstantial evidence are

considered,            and    the       government          is    permitted      “all      reasonable

inferences that could be drawn in its favor.”                                   United States v.

Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                                   The defendant “must

carry        an        imposing            burden     to      successfully           challenge      the

sufficiency of the evidence.”                         United States v. Martin, 523 F.3d

281, 288 (4th Cir. 2008) (citation omitted), cert. denied, 129

S. Ct. 238 (2008).

                  To     prove         conspiracy           to      possess     with      intent     to

distribute and to distribute cocaine base, the government must

establish          beyond         a    reasonable           doubt    that:     (1)     two   or    more

persons       agreed         to       possess       with     intent     to    distribute      and    to

distribute the cocaine base; “‘(2) the defendant knew of the

conspiracy;            and    (3)       the      defendant        knowingly      and      voluntarily

became a part of this conspiracy.’”                               United States v. Yearwood,

518 F.3d 220, 225-26 (4th Cir. 2008) (quoting Burgos, 94 F.3d at

857), cert. denied, 129 S. Ct. 137 (2008).                                   The “gravamen of the

crime is an agreement to effectuate a criminal act.”                                       Id. at 226

(internal quotation marks and alteration omitted).                                        A defendant

may     be        convicted           of     conspiracy           without      knowing       all    the

conspiracy’s            details,            as   long       as    the   defendant         enters    the

                                                        3
conspiracy understanding its unlawful nature and willfully joins

in the plan on at least one occasion.                        Burgos, 94 F.3d at 858.

             To      prove    possession        with      the   intent      to     distribute

cocaine base, the Government was required to establish beyond a

reasonable        doubt      that   Green:          (1)   knowingly;        (2)    possessed

cocaine base; (3) with the intent to distribute it.                              Id. at 873.

Possession may be actual or constructive.                          See United States v.

Rusher,   966      F.2d      868,   878   (4th       Cir.    1992).        “A     person   has

constructive         possession      of    a    narcotic        if    he    knows     of   its

presence and has the power to exercise dominion and control over

it.”     United States v. Schocket, 753 F.2d 336, 340 (4th Cir.

1985).    Possession need not be exclusive, but may be joint and

“may be established by direct or circumstantial evidence.”                                  Id.

Intent    to      distribute        may    be       inferred       from     a     defendant’s

possession      of    drug-packaging           paraphernalia         or    a    quantity    of

drugs larger than needed for personal use.                             United States v.

Fisher, 912 F.2d 728, 730 (4th Cir. 1990).                            We have held that

possession     of     a   quantity    of       cocaine      base     slightly      over    five

grams, when combined with testimonial evidence, is sufficient to

support an inference of intent to distribute.                             United States v.

Lamarr, 75 F.3d 964, 973 (4th Cir. 1996).

             With these standards in mind, our thorough review of

the trial transcript convinces us that Green was involved in “‘a

loosely-knit association of members linked . . . by their mutual

                                                4
interest in sustaining the overall enterprise of catering to the

ultimate demands of a particular drug consumption market’” –

Florence,     South    Carolina.     Burgos,      94   F.3d   at   858   (quoting

United States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993)).

Although    “many     conspiracies   are      executed   with   precision,    the

fact   that     a     conspiracy     is       loosely-knit,     haphazard,    or

ill-conceived does not render it any less a conspiracy—or any

less unlawful.”         Id.   We conclude that there was sufficient

evidence to support the jury‘s verdict on the conspiracy count.

            As to the possession count, our review of the record

convinces us that Green had dominion and control over 40 or more

grams of cocaine base packaged in a manner to suggest sale.                   The

jury could infer Green’s knowing possession of the cocaine base.

The cocaine was found inside a jacket pocket that also contained

Green’s identification a bedroom identified as Green’s and from

which Green was observed exiting.                We therefore conclude that

there was sufficient evidence to support the jury’s verdict on

the possession count.         Further, after review of Green’s pro se

supplemental brief, we conclude it raises no meritorious issues

for appeal.




                                          5
                   In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. *

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Green, in writing, of the right to

petition       the     Supreme     Court    of       the   United   States    for    further

review.        If Green requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may         move     in     this    court        for       leave    to     withdraw        from

representation.             Counsel’s motion must state that a copy thereof

was served on Green.               We dispense with oral argument because the

facts       and     legal    contentions     are       adequately        presented    in    the

materials          before    the    court   and        argument     would    not     aid   the

decisional process.

                                                                                     AFFIRMED




        *
       This case was also held in abeyance for United States v.
Antonio, No. 07-4791, 311 Fed. App’x 679. This court’s decision
in Antonio does not change our analysis of Green’s appeal.



                                                 6